       Case 4:19-cr-00029-BMM Document 289 Filed 09/23/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                       CR-19-29-GF-BMM
                          Plaintiff,                   CR-19-30-GF-BMM

       vs.
                                                     ORDER REGARDING
LUKE JOHN SCOTT, SR.,                               DETENTION HEARING

                          Defendant.




      Defendant Luke John Scott, Sr. (“Scott”) is representing himself in the two

above-captioned criminal cases, with Bryan Norcross acting as stand-by counsel.

(CR-19-29-GF-BMM, Doc. 73 & CR-19-30-GF-BMM, Doc. 72.). Scott remains

incarcerated pending trial in both cases. Scott has filed a number of documents as

exhibits and subpoenas for witnesses for a detention hearing. As a courtesy

reminder, a detention hearing is not currently scheduled for the above-captioned

criminal cases following the continuance of the May 14, 2020 detention hearing.

Scott is reminded that he must file a motion to schedule such a hearing.

      Dated the 23rd day of September, 2020.
